By the Court.

Non constat that the defendant’s account was ever laid before the referees. If it was not, they could not arbitrate upon it. The agreement of the parties, evidenced * by the rule of the Court, was then so far not executed; and notwithstanding the general report of the referees, the defendant, if not otherwise precluded, may yet have his action upon the account filed by him, but on which the referees have not awarded. The judgment of the Common Pleas is affirmed, with costs for the defendant in error. (2)

 Vide Webster vs. Lee, 5 Mass. Rep. 934.